DETAILED ACTION
Election/Restrictions
Applicants’ election without traverse of the invention of Group I, Claims 1 through 8, in the reply filed on December 21, 2021 is acknowledged.
Claims 9 through 15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  --Sever Communicatively Coupled to a Printed Circuit Board Printer and a Solder Paste Inspection Device--.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not directed to the claimed invention, e.g. an apparatus of a server.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the following phrases lack positive antecedent basis:  “the obtained PCB parameters” (line 12), “the detected values of the solder paste detection parameters” (line 17), and “the standard values of the solder paste detection parameters” (line 18).
In Claim 3, it is unclear if “an identification code of the PCB” (lines 3-4) is a new identification code, or is it referring to one of the codes within “identification codes of different kinds of PCBs” (lines 2-3 of Claim 2). 
In Claim 4, it is unclear if “an identification code of the PCB” (lines 3-4) is a new identification code, or is it referring to one of the codes within “identification codes of different kinds of PCBs” (lines 2-3 of Claim 2). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2004/0244613 to Barajas et al (hereinafter “Barajas”).
Claim 1:  Barajas discloses a server (e.g. Figs. 6, 7A, 7B) communicatively coupled to a printed circuit board (PCB) printer (e.g. 502) and a solder paste inspection device (e.g. 504), the server comprising: 
a processor [part of 610]; and 
a memory [part of 610] storing a plurality of instructions, which when executed by the processor (e.g. ¶ [0095]), cause the processor to: 
store a print model parameter relationship [in Fig. 3], the print model parameter relationship indicating a relationship of PCB parameters [e.g. of Substrate (PCB) in Fig. 3] and print parameters [e.g. of Stencil, Squeegee, or Stencil Printer, in Fig. 3] to solder paste detection parameters [e.g. of Solder Paste in Fig. 3], the solder paste detection parameters comprising information related to solder paste on the printed PCB;
obtain PCB parameters and stencil printing parameters [from Fig. 3] for printing a PCB;
determine the print parameters for printing the PCB according to the print model parameter relationship, the obtained PCB parameters, and standard values of the solder paste detection parameters (e.g. ¶ [0078]); 
transmit the determined print parameters to the printer for setting and printing the PCB, and receiving values of the solder paste detection parameters detected by the solder paste inspection device; 
determine whether detected values of the solder paste detection parameters that were received are within a preset range of standard values of the solder paste detection parameters (e.g. ¶ [0080]); and 

Claim 7:  Barajas further discloses the server of claim 1, wherein: 
the PCB parameters comprise a board length, a board width, and a board thickness of the PCB [from Substrate (PCB) in Fig. 3, also see PCB 4 in Figs. 1A to 1C].
Claim 8:  Barajas further discloses the server of claim 1, wherein: 
the stencil printing parameters comprise a hole length, a hole width, and a hole thickness [e.g. aperture shape of Stencil, in Fig. 3] of an opening of holes in a stencil design of the PCB (e.g. see opening of holes in 2, Figs. 1A, 1B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 through 5 are rejected under 35 U.S.C. 103 as being unpatentable over Barajas in view of U.S. Publication 2012/0015457 to Rawlinson et al (hereinafter “Rawlinson”).
Barajas discloses the claimed server, as relied upon above in Claim 1, further including that the memory stores a PCB parameters table (Fig. 3) comprising the PCB 
Barajas does not mention any identification codes of different kinds of PCBs associated as part of these parameters.
Rawlinson discloses that as part of PCB manufacturing that include solder, PCBs of different kinds can each have an identification code (barcode) to correlate pre- and post-soldering measurements (e.g. ¶ [0076]).
Claim 3:  Rawlinson further discloses that a processor (e.g. 30, in Fig. 2) automatically acquires the corresponding PCB parameters according to the identification code of the PCB input to the processor (e.g. ¶ [0076]).
Claim 4:  Rawlinson further discloses that the processor automatically acquires the corresponding PCB parameters according to the identification code of the PCB transmitted by a scanner (CCD camera, ¶ [0076]).
Claim 5:  Rawlinson further discloses that the identification code of the PCB is an item number (serial number) of the PCB (e.g. ¶ [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PCB and stencil printing parameters of Barajas by including identification codes (barcodes with serial numbers) on each of the different kinds of PCBs, as well as a scanner to read such identification codes, as taught by Rawlinson, to allow the server to accurately identify each PCB for printing of solder paste on the PCB as this correlates to pre-soldering measurements.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barajas in view of U.S. Publication 2013/0277098 to Hine et al (hereinafter “Hine”).

While Barajas does not mention an area expansion and contraction coefficient and a volume expansion and contraction coefficient, it is inherent that the solder paste of Barajas would have expansion and contraction either during soldering or heating, or during operation.  For example, Hine discloses that all solder paste materials have coefficients of linear expansion based on their material make-up (e.g. ¶ [0164]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the solder paste detection parameters of Barajas would include an area expansion and contraction coefficient and a volume expansion and contraction coefficient, being that Barajas is already considering solder paste height, area and volume as solder paste parameters, and that all solder paste materials have a coefficient of linear expansion taught by Hine, which would cover an area expansion and contraction coefficient and a volume expansion and contraction coefficient.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Japanese Patent Publication, JP 2008-199070 discloses a server (Fig. 1) that includes printing of solder (Fig. 7, see SOLUTION).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896